Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with 09/20/2021 on Lawrence Almeda.
The application has been amended as follows: 

In the claims (as submitted on 09/13/2021):
On line 28 of claim 1, the recitation “of the ring gear.” Has been changed to:
“ of the ring gear; 
	wherein the weld joint is formed between the attachment flange of the
differential casing and an axially-projecting circular ridge that protrudes beyond
surrounding portions of an annular back surface of the ring gear, the annular back
surface of the ring gear being opposite a profiled annular front surface of the ring
gear that defines a plurality of gear teeth, the entire of the axially-projecting circular ridge being part of an exposed portion of the uncarburized bulk steel portion.”
On line 5 of claim 6, the recitation “a profiled front surface defining a plurality of gear teeth” has been changed to “the profiled front surface defining the plurality of gear teeth”.
On line 6 of claim 6, the recitation “an axially-projecting” has been changed to “the axially-projecting”.
On line 25 of claim 8, the recitation “of the ring gear.” Has been changed to:
“ of the ring gear; 
	wherein the weld joint is formed between the attachment flange of the
differential casing and an axially-projecting circular ridge that protrudes beyond
surrounding portions of an annular back surface of the ring gear, the annular back
surface of the ring gear being opposite a profiled annular front surface of the ring
gear that defines a plurality of gear teeth, the entire of the axially-projecting circular ridge being part of an exposed portion of the uncarburized bulk steel portion.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed combination comprising the amendment as submitted on 09/13/2021. The prior art fails to provide any teaching or rationale for modifying the entirety of the ridge portion to be the uncarburized bulk steel portion in combination with the other limitations of the claim. While, the closest prior art showcases a circular ridge which includes an uncarburized bulk steel portion, it does not disclose the entirety of this ridge to be uncarburized.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS C DIAZ/Primary Examiner, Art Unit 3656